Citation Nr: 1759578	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 105	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right arm condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied service connection for hearing loss and denied reopening a service connection claim for a right arm condition.

In December 2013, the Veteran filed his notice of disagreement, was issued a statement of the case in April 2014, and in May 2014 perfected his appeal to the Board.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As will be discussed in the remand section of the decision below, the Board is addressing each claim on a de novo basis because relevant service department records were received after the most recent prior denials of the claims, pursuant to 38 C.F.R. § 3.156(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

The Veteran stated during his May 2017 Board hearing that he had trouble with hearing loss and ringing in his ears throughout his time in service.  He testified that he was stationed on a B-52 and a base where he was exposed to loud noises which caused tinnitus for which he is service connected.  The Veteran also asserted that he was not exposed to loud noise prior to his military service.

Additionally, the Veteran stated that while assisting another serviceman,  he suffered a razor knife cut which penetrated his arm to the bone and through arteries, and now contends that when he uses his arm continuously, his hand and fingers go numb.  He stated that he has not received treatment for the hand since service.

I.  Reconsideration

In this case, the Veteran's service connection claim for hearing loss was initially denied in a March 1979 rating decision and his service connection claim for a right arm condition was initially denied in a July 1985 rating decision.

At the time of the March 1979 rating decision, evidence relevant to the hearing loss claim included a November 1978 VA examination, and a copy of the Veteran's DD form 214.  The claims file also contains a memorandum which notes the unavailability of the Veteran's records, although it is unclear which records the RO is referencing.

At the time of the July 1985 rating decision, evidence relevant to the right arm condition claim included a March 1985 medical certificate which referenced an old right arm laceration from about ten years prior.

The Veteran did not appeal either of the RO's decisions and no additional evidence relevant to these claims was associated with the claims file within one year of the rating decisions.  Typically, this fact would render the decisions final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  Under such circumstances, VA could only reopen and review such claims if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c) (2017). See also Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017) (accepting VA's interpretation of the relevancy requirement of 38 C.F.R. § 3.156 (c)).

In this case, service treatment records from November 1971, March 1972, and March 1975 were associated with the claims file in February 2014.  The service treatment records document that the Veteran reopened a laceration on his arm and sought treatment in March 1972, and note hearing deficiencies upon entrance into service in November 1971, but normal hearing upon discharge in March 1975.  These records are relevant to the Veteran's present claims on appeal, as they show that the Veteran received treatment for an arm condition during active military service and that he suffered from issues with his hearing upon entrance into service.  In this case, the Veteran's service treatment records existed at the time of the March 1979 and July 1985 rating decisions, but were not associated with the claims file or considered by the RO at that time.  Moreover, there is no indication that the Veteran failed to provide sufficient information to identify and obtain the records, such that the exception of 38 C.F.R. § 3.156(c)(2) is for application.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claims for service connection for hearing loss and right arm disability, there is no basis for analysis of the claims as requests to reopen under 38 C.F.R. § 3.156 (a) and the Board will review them on a de novo basis.

II. Merits

The Veteran contends that his current hearing loss is due to service where he spent about 50 percent of his time working on the flight line where he was exposed to loud noise.  He testified during his hearing that he had trouble with hearing loss throughout his time in the service, but does not currently seek treatment from an audiologist.

The Veteran's November 1971 report of medical examination upon entrance into service notes left ear hearing loss and normal hearing in the right ear.  His March 1975 medical examination found normal hearing in both ears.

A July 2013 VA examination found that the Veteran suffers from bilateral hearing loss.  The Veteran maintained that he had persistent and recurrent symptoms of hearing loss during service and since service.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was not due to noise exposure during military service basing her rationale on the fact that the Veteran 's hearing at the time of separation from service showed normal hearing bilaterally.

The Board finds the VA examination report inadequate as the examiner based her opinion solely on the fact that the separation examination was normal, failing to consider pertinent evidence regarding in-service noise exposure.  See 38 C.F.R. § 3.303(d) (2017); Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

Additionally, the Veteran's service treatment records note that he was treated for a re-opened laceration in March 1972 which was cleaned and re-examined in April 1972 and determined to have healed.  His March 1975 discharge medical examination and medical history reports are silent for any issues concerning his upper extremities.

A March 1985 medical certificate noted a right arm laceration from ten years prior and right arm weakness, and the Veteran has maintained that he suffers residual weakness, pain and numbness due to the in-service injury.

Given that the evidence of record shows that the Veteran suffers from persistent and recurrent symptoms of disability, i.e., weakness, pain and numbness of the right arm, that may be associated with service, and the fact that the Veteran has not been provided with a VA examination, the Board finds that remand for a VA examination as to the nature and etiology of any current right arm disability is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiologic examination to determine the etiology of his hearing loss.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The audiologist should indicate whether it is at least as likely as not (50 percent probability or greater) that hearing loss had its onset in service or within one year of separation, or is otherwise related to service, to include in-service noise exposure.
 
The audiologist should specifically discuss the Veteran's claimed exposure to excessive noise while working on the flight line while in service.

The audiologist must specifically discuss the disparity between the Veteran's November 1971 audiological entrance examination which showed hearing loss of the left ear and his March 1975 audiological separation examination which showed normal hearing bilaterally. 

The audiologist must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  Schedule the Veteran for a VA examination as to the nature and etiology of any right arm disability that he has had since approximately May 1985, when he filed his initial claim for service connection.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current disabilities of the right arm.  Then, as to any identified disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disability is related to service, to include the in-service right arm injury.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



